Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 11/23/2021.  Claims 16 has been canceled.  Claim 1-4, 7, 9, 10, 12, 13 and 15 have been amended.  

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive with regard to McDuff (US 8,206,534).  Applicant argues McDuff only teaches momentarily pressing an embossing die into plastic and the embossing die is not integrated.  Although this is true, the embossing die presses against a mesh material, e.g. nylon mesh, on top of the thermoplastic fusible layer, e.g. polypropylene, in order to press and embed the mesh into the fusible layer in areas where the die is present and leave the mesh on the surface in a pattern where there are gaps in the die, thus forming layer [23A] (See col. 1, lines 55-63, col. 4, lines 39-48, and col. 6, lines 14-25).  Thus, press [30] presses the embossing die [22], which in turn forces the mesh against the fusible thermoplastic layer to integrate the mesh therein.  Further, during this heat pressing, the opposing side of the fusible layer is bonded to the top of surface [23B], thus attaching the formed embedded mesh layer [23A], i.e. road marking, to a surface of [23B] via heating (See col. 3, lines 4-10 and col. 6, lines 26-27).
Applicant’s remaining arguments are persuasive in view of the amendments and a new ground of rejection in view of Saylor, Jr. (US 5,787,655) is put forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of manufacturing a road marking.  However, in the final step, the road marking is acted on, thus making it unclear how a road marking can be utilized in its own manufacturing process.  Examiner recommends rectifying this such as: “A method comprising: manufacturing a road marking by placing a mesh and road marking pieces…; attaching said road marking piece to a surface….”
Further, it is unclear how the road marking is formed since no specific forming step is described.  Thus, it is unclear how the road marking pieces and mesh relate to the road marking.  Examiner assumes they form the road marking but this should be specified if the road marking is to be used in a subsequent step.  
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saylor, Jr. (US 5,787,655).
Regarding Claims 1-2, 7, 8, and 10, Saylor, Jr. teaches a method comprising the step of:
placing a mesh [14] on one side of pieces [12],[16] including a thermoplastic layer [16] on top of the other wherein the opposing side of the mesh is uncovered (See col. 4, line 47-52 and col. 5, lines 52-54, wherein woven fiberglass is a mesh, glass having a melting point higher than thermoplastic polyurethane and over 180 C),
heating in an area where the mesh is placed and partially integrating the mesh in the thermoplastic pieces including a step of forcing said mesh against the thermoplastic pieces via a roller [24] (See Fig. 2 and col. 6, lines 1-34, wherein in the process of being embedded into the thermoplastic layer [16] via heaters [20] and [40], the layer are forced against each other via roller [24], which effectively presses these layers and is thus a pressing roller).  Note the claims no longer require integrating to be caused by the force, but it need only include such a step.
These layers, which may be considered a road marking (See below), are then coated with a backing composition, thus creating a surface abutting the road marking, the surface being attached via heating in a subsequent step that cures the surface to bond it to the mesh [14] and thermoplastic [16] (See col. 7, line 64 to col. 8, line 8).
Although Saylor, Jr. doesn’t specifically teach the formed product is a road marking, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Here, the road marking pieces are defined as nothing more than thermoplastics pressed against the mesh, a feature taught in Saylor et al., thus making these road marking pieces, i.e. any thermoplastic sheet capable of being laid on a road after bonding is a road marking piece.  Further, the claim never recites use on a road but merely recites heat pressing mesh against thermoplastics to form the product.  Saylor, Jr. teaches this method and Examiner submits any product manufactured by the claimed method product that could have been laid out on a road is reasonably considered a road marking as claimed unless sufficient structural or process details are claimed to distinguish it. 
Regarding Claim 9, Saylor, Jr. teaches the layer [16] softens around 425 F, i.e. 218 C (See col. 6, lines 8-11).

Claim(s) 1-4, 8-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDuff et al. (US 8,206,534).
Regarding Claims 1-4, 8, 10, and 12, McDuff et al. teaches a method comprising the step of:
placing a mesh and a fusible thermoplastic piece on top of the other (See Fig. 2, col. 1, lines 55-63, col. 4, lines 40-48, wherein a mesh is embedded into a thermoplastic fusible layer, the opposing side of the mesh being uncovered; note it is implied the mesh has a higher melting point than the fusible layer),
providing a hot plate [30] to provide heat in an area where the mesh is placed (See  Fig. 3B, wherein a heating press, and note the top platen thereof is a plate that is hot, i.e. a hot plate, provide heat simultaneous to pressing to the fusible layer on the side of the mesh) and partially integrating the mesh in the thermoplastic pieces by forcing said mesh against the thermoplastic pieces (See Fig. 2 and 5, col. 2, lines 23-36, col. 5, lines 60-65, and col. 6, lines 14-25, wherein the heated fusible layer is heated and exposed to pressure through an embosser that allows part of the mesh to be encapsulated in the fusible layer while another portion remains on the surface).
Note the mesh and thermoplastic layer form an external layer [23A] (See col. 4, lines 39-50), which may be considered a road marking (See below), and this layer [23A] is fused via heat to the surface of core layer [23B] (See col. 3, lines 15-21, col. 4, lines 29-32, and col. 6, lines 14-30, wherein the mesh and thermoplastic [23A], i.e. the road marking, is also joined to a core layer [23B] during the heating of the fusible layer).  Examiner notes nothing in the claim mandates the heating of the marking pieces and the heating to attach the road marking must be separate steps since forming the road marking and attaching via heating could occur simultaneously and do in McDuff et al.
Although McDuff et al. doesn’t specifically teach the formed product is a road marking, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Here, the road marking pieces are defined as nothing more than thermoplastics pressed against the mesh, a feature taught in McDuff et al., thus making these road marking pieces, i.e. any thermoplastic sheet capable of being laid on a road after bonding is a road marking piece.  Further, the claim never recites use on a road but merely recites heat pressing mesh against thermoplastics to form the product.  Stolki teaches this method and Examiner submits any product manufactured by the claimed method product that could have been laid out on a road is reasonably considered a road marking as claimed unless sufficient structural or process details are claimed to distinguish it. Therefore, since the manufactured product in Stolki could have been laid on a road, even if this was not how it was intended to be used, it is reasonably considered a road marking as claimed.
Regarding Claim 9, McDuff et al. teaches the fusible layer may be expanded polypropylene (See col. 5, line 1), wherein polypropylene is known to have a melting point around 160 Celsius, well within the claimed range. 
Regarding Claims 13 and 14, McDuff et al. teaches a cold plate [31], and note a plate of the cooling press is considered a cold plate, for cooling the pressed materials (See Fig. 3B col. 5, lines 32-37).
Regarding Claim 15, McDuff et al. teaches the mesh has a diameter of 0.008 inches, or 0.2 mm (See col. 4, lines 52-54), and is completely pressed into the fusible surface in at least some areas whole tapering to the surface in other areas, thus implying an 0.2 mm integration in at least some locations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor, Jr. as applied to Claim 1 and further in view of Matthews et al. (US 5,198,300).
Regarding Claim 5, Saylor Jr. teaches the method of Claim 1 above.  Saylor, Jr. further teaches fiberglass mesh, which serves to strengthen the layers (See col. 5, lines 34-37), but fails to teach metal.  However, it well-known woven metal mesh can provide similar strength reinforcement to fiberglass (See, for example, Matthews et al., col. 1, lines 49-52), and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute metal for glass because it would have predictably performed a functionally equivalent strengthening function.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor, Jr. as applied to Claim 1 and further in view of Semba (US 6,269,859).
Regarding Claim 11, Saylor, Jr. teaches the method of Claim 10 as described above, but is silent as to the material of roller [24].  Roller [24] exerts pressure to embed beads [12] the polyurethane [16] following heating the polyurethane thus suggesting the polyurethane is still somewhat viscous and tacky (See col. 6, lines 1-5).  When conveying tacky materials, it is known to use silicone rollers because they are nonstick (See, for example, Semba, col. 4, lines 46-50).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to use silicone as the roller that presses and conveys the laminates because doing so would have predictably preventing any undesirable sticking of the polyurethane thereto.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor, Jr. as applied to Claim 1 and further in view of Stolki (US 3,627,613).
Regarding Claim 12, Saylor, Jr. teaches the method of Claim 1 as described above.  Saylor, Jr. further teaches heating from a distance but is silent as to the source.  However, it is known to perform such heating using IR heaters (See, for example, Stolki, col. 9, lines 69-70).  Thus, it would been obvious to a person having ordinary skill in the art at the time of invention heating in Saylor Jr. could have been via IR because doing so would have predictably been a suitable heating as shown.

Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor, Jr. as applied to Claim 1.
Regarding Claim 13, Saylor, Jr. teaches the method of Claim 1 as described above.  Saylor, Jr. further teaches cooling (See col. 6, lines 35-39).  Examiner submits when cooling is required, a cooler would always be obvious to speed up the process.
Regarding Claim 15, Saylor, Jr. teaches the method of Claim 1 as described above.  Salylor, Jr. further teaches the fiberglass is embedded into a layer that is 20 mils in thickness (See col4, lines 60-61).  If the fiberglass were only embedded 10% of the way into such a layer (2 mils, i.e. over 50 microns), it would read on the claims as written.  Examiner submits this is at least within the scope of the invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746